Co Oo SDT DH TD FP WY YN =

NO NY NH NHN NY NY WN DN NR Re RR RE Re
oOo nND DN OH FP WD NY FH DBD OD FH NH HD A BPW YN KH O&O

Case 4:19-mj-07494-N/A-LAB Document/1 Filed 07/23/19 Page 1 of 2

 

 

 

 

 

 

Vv FILED LOD |
RECEIVED COPY |
- MICHAEL BAILEY JUL 23 2019 |
United States Attorney
District of Arizona hi CLERK U S DISTRICT COURT |
nited States Courthouse STR! ARIZO I
405 W. Congress Street, Suite 4800 By DER

 

Tucson, Arizona 85701
Telephone: 520-620-7300
Attorney for Plaintiff
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA
United States of America, Mag. No. 19 s Q ? 4 94 M J

Plaintiff,
AFFIDAVIT FOR DETENTION OF
vs. MATERIAL WITNESSES

Christopher B Gordon,
Jaimie Monique Zazueta,

 

 

 

 

Defendants.
. w
ile cava 2 re ts lav on oath, deposes and states:
ame of Affiant

1. I am a Border Patrol Agent of the United States Border Patrol, Department
of Homeland Security, Tucson, Arizona, and make this affidavit as such officer.

2. A criminal complaint in this matter has been filed charging that the
defendants did knowingly transport certain illegal aliens, including Jossimar Gonzalo
Barillas-Santos, Juan Toxqui-Tlelo, Jose Antonio Jimenez-Almanza, Walter Perez-
Ramirez, Lesmy Andreina Velasquez-Barrientos, and Gabriel Diaz-Gomez, hereinafter

called the "witnesses," in the United States, knowing or in reckless disregard of the fact

that the witnesses had come to, entered, or remained in the United States in violation of

law.

3. The said witnesses have testimony to give in said matter of a material nature
in that the witnesses illegally entered the United States and the defendants did transport in
the United States in any manner whatsoever, said witnesses, regardless of any official

action which may later be taken with respect to such witnesses which is a violation of law.

 
Co Oo ND OH FP WD NO

DN bO ND NY WN HN HN NY NO = He ee HB HP eo eS SS
oN DN ON SP WD NYO KF DTD OO FH HI WB A FP WY NO HY OS

 

Case 4:19-mj-07494-N/A-LAB Document 1 Filed 07/23/19 Page 2 of 2

4. The above witnesses are citizens and residents of Mexico who entered the
United States illegally and who would return to Mexico to reside if released in the
proceeding.

5. Because of the above, the presence of the witnesses in further proceedings in
the within matter could not be required by subpoena of the court system of the United
States, and securing such presence by subpoena would become impracticable.

6. I therefore request that the above-named aliens be detained as witnesses for
further proceedings in this case and that reasonable bail be set pursuant to 18 U.S.C. §§
3144 and 3142.

 

 

Border Patrol Agent
U.S. Border Patrol
Tucson, Arizona

Sworn and subscribed to before me this
July 23, 2019.

Spt Rebean

Unitéd’States Magistrate Judge

 

 
